United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-3250
                          ___________________________

                               United States of America

                          lllllllllllllllllllllPlaintiff - Appellee

                                             v.

                                   Daniel J. McNabb

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                    for the Southern District of Iowa - Davenport
                                   ____________

                           Submitted: September 23, 2019
                              Filed: October 9, 2019
                                  [Unpublished]
                                  ____________

Before GRUENDER, ARNOLD, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       In 2005, Daniel J. McNabb was sentenced to 180 months of imprisonment and
five years of supervised release after he pled guilty to the manufacture of a controlled
substance and possession of a firearm in furtherance of a drug trafficking crime.
After he completed his prison sentence, McNabb admittedly violated the conditions
of his supervised release. The district court revoked his release, sentencing him to
five months of imprisonment and 55 months of supervised release. McNabb appealed
the sentence, challenging only the propriety of the prison sentence. During the
pendency of his appeal, McNabb completed his sentence and was released from
federal custody. In light of McNabb’s release from custody, “the appeal of the length
of his sentence is moot.” United States v. Hill, 889 F.3d 953, 954 (8th Cir. 2018).
We therefore dismiss the appeal.
                        ______________________________




                                         -2-